                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY



 OAKWOOD LABORATORIES, LLC.,                                Civil Action No.: 1 7-cv-05090(PGS)

                        Plaint                                        MEMORANDUM
                                                                       AND ORDER
                               V.


 DR. BAGAVATHIKANUN THANOO, et al,

                 Defendants.




SHERIDAN, U.S.D.J.

        This matter comes before this Court on Defendant’s motion to Dismiss Plaintiff’s Second

Amended Complaint. (ECF No. 58). This Court has previously dismissed Plaintiffs complaint

twice without prejudice. This Court’s prior opinions have discussed the underlying facts and

procedural history in detail, and will be adopted here. (See ECF Nos. 34, 46).

                                                   I

        On a motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P. 1 2(b)(6), the

Court is required to accept as true all allegations in the Complaint and all reasonable inferences

that can be drawn therefrom, and to view them in the light most favorable to the non-moving

party. See Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 (3d Cir. 1994). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Ad. Corp.   V.    Twombly, 550 U.S. 544, 570 (2007)). The Third Circuit set forth a
three-part analysis for determining whether not a complaint may survive a motion to dismiss for

failure to state a claim:

        First, the court must “tak[e] note of the elements a plaintiff must plead to state a
        claim.” Second, the court should identify allegations that, “because they are no
        more than conclusions, are not entitled to the assumption of truth.” Finally, “where
        there are well-pleaded factual allegations, a court should assume their veracity and
        then determine whether they plausibly give rise to an entitlement for relief.”

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010). “This means that [the] inquiry is

normally broken into three parts: (1) identifying the elements of the claim, (2) reviewing the

complaint to strike conclusory allegations, and then (3) looking at the well-pleaded components of

the complaint and evaluating whether all of the elements identified in part one of the inquiry are

sufficiently alleged.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). While a court will

accept well-pleaded allegations as true for the purposes of the motion, it will not accept bald

assertions, unsupported conclusions, unwarranted inferences, or sweeping legal conclusions cast

in the form of factual allegations. Iqbal, 556 U.S. at 678-79; see also Morse v. Lower Merion

School District, 132 F.3d 902, 906 (3d Cir. 1997). A complaint should be dismissed only if the

well-pleaded alleged facts, taken as true, fail to state a claim. See In re Warfarin Sodium, 214 F.3d

395, 397-98 (3d Cir. 2000). The question is whether the claimant can prove any set of facts

consistent with his or her allegations that will entitle him or her to relief, not whether that person

will ultimately prevail. Semerenko v. Cendant Corp., 223 F.3d 165, 173 (3d Cir.), cert. denied,

531 U.S. 1149 (2001).

        “The pleader is required to ‘set forth sufficient information to outline the elements of his

claim or to permit inferences to be drawn that these elements exist.” Kost v. Kozakewicz, 1 F.3d

176, 183 (3d Cir. 1993) (quoting 5A Wright & Miller, Fed. Practice & Procedure: Civil 2d       § 1357
at 340). “While a complaint attacked by a Rule I 2(b)(6) motion to dismiss does not need detailed



                                                  2
factual allegations, a plaintiffs obligation to provide the ‘grounds’ of his ‘entitle[mentj to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do                    Factual allegations must be enough to raise a right to relief above the

speculative level,   .   .   .   on the assumption that all the allegations in the complaint are true (even if

doubtful in fact)                “   Twombly, 550 U.S. at 555 (internal citations and quotations omitted).

                                                            II

         Defendants argue that the Second Amended Complaint has not offered any new factual

allegations that Defendants used or misappropriated Oakwood’s trade secrets, what the purposed

trade secrets were, or how the defendants allegedly used them. In response, Plaintiff argues that

it has sufficiently identified its trade secrets, and has sufficiently plead defendants’

misappropriation and use of Oakwood’s trade secrets.

         To state a claim for misappropriation of a trade secret, a party must show: “(1) the existence

of a trade secret; (2) communicated in confidence by the plaintiff to the employee; (3) disclosed

by the employee in breach of that confidence; (4) acquired by the competitor with knowledge of

the breach of confidence, and (5) used by the competitor to the detriment of the plaintiff.” Merckle

GmbH v. Johnson & Johnson, 961 F.Supp. 721, 730 (D.N.J. 1997). The party who asserts the

trade secret bears the burden of proving that the information is a secret and not a matter of general

knowledge in the industry. Rohm & Haas Co. v. Adco Chem. Co., 689 F.2d 424, 431 (3d Cir.

1982).

         Plaintiff claims that the Second Amended Complaint sets forth that after Aurobindo hired

Thanoo, Aurobindo obtained Oakwood’s trade secrets from Thanoo and the Leuprolide memo to

develop a product that is substantially similar and competitive with Oakwood’s Leuprolide

Products. (P1. br. at 19). However, Plaintiffs complaint does not meet the plausibility test. At



                                                             3
best, the second amended complaint has alleged that Thanoo left Plaintiffs employ, and two years

later, Aurobindo announced it would be developing a Leuprolide product. The complaint does not

allege (1) which trade secrets were misappropriated to develop a product, (2) it does not describe

the product development, and (3) it does not allege that Plaintiffs research is the only source for

such research.

        Plaintiff, in its second amended complaint, lists a number of trade secrets that it alleges

could have been misappropriated by Thanoo to develop its Microsphere project, (See Second Am.

Compi., ECF No. 51, at ¶ 29); but, Plaintiff has failed to identify which one or more of these trade

secrets defendants have misappropriated.      Simply listing trade secrets of which Thanoo had

knowledge does not show that Thanoo disclosed them to Aurobindo, or Aurobindo acquired the

trade secrets with knowledge of its confidence. Additionally, Plaintiffs have broadly alleged that

Defendants have developed a similar and competitive product based on the misappropriation of its

trade secrets. However, as best this Court can tell, there is no product that has been developed by

defendants. In fact, all defendants have stated is, during an investor call, that Aurobindo was

developing “four peptide-based microsphere products.” (Id. at     ¶   55). Here, the complaint does

not allege that the products have been developed through the use of Oakwood’s trade secrets; and

Oakwood has not shown that it has been detrimentally affected to date, i.e. no such products have

been launched. Accordingly, Plaintiffs second amended complaint has done little to resolve the

issue of plausibility.

        Regarding Plaintiffs breach of contract and tortious interference with contractual

relationship claims, to state a claim for breach of contract, Plaintiff must show: (1) the parties

entered into a valid contract; (2) the defendant failed to perform its contractual obligation; and as

a result (3) the plaintiff sustained damages. See Sheet Metal Workers    mt.   Ass ‘n Local Union No.



                                                  4
27, AFL dv. E.P. Donnelly, Inc., 737 F.3d 879, 900 (3d Cir. 2013). To state a claim for tortious

interference with contractual relationship, a plaintiff must show: (1) an existing contractual

relationship; (2) intentional and malicious interference with that relationship; (3) loss or breach of

a contract as a result of the interference; and (4) damages resulting from that interference. Printing

Mart-Morristown v. Sharp Elec. Corp., 563 A.2d 31, 37-38 (N.J. Supr. 1989).

        Plaintiffs Second Amended Complaint does not remedy the issues previously noted in a

prior decision. That is, it could not discern any breach of contract or tortious interference because,

“it is unclear exactly what Plaintiff is alleging was misappropriated. Consequently, it is unclear

whether a contract was breached or interfered with.” (ECF No. 41). Here, Plaintiff has identified

trade secrets, but does not show if and how Defendants used these trade secrets. Accordingly, the

same defects that resulted in the dismissal of Plaintiffs first amended complaint warrant the

dismissal of plaintiffs second amended complaint.

                                                  III

        Having carefully reviewed and taken into consideration the submissions of the parties, as

well as the arguments and exhibits therein presented, and for good cause shown, and for all of the

foregoing reasons, Defendants’ Motion to Dismiss Plaintiffs Second Amended Complaint is

GRANTED.

        The Court grants Plaintiff thirty days to amend the Complaint.




                                                   5
                                                     ORDER

          This matter, having been brought before the Court on Defendants’ motion to dismiss {ECF

No. 58], and the Court having considered the briefs and submissions of the parties, and having

heard oral argument;

          IT IS on this 31st day of January, 2019;

          ORDERED that Defendant’s motion to dismiss (ECF No. 58) is GRANTED; and it is

further

          ORDERED that Plaintiff may file an amended complaint within 30 days.




                                                     PETER G. SHERIDAN, U.S.D.J.




                                                     6
